FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                CATHY S. LUSK
                                                TWELFTH COURT OF APPEALS
JUSTICES
                                                                                                                       FILEDCHIEF
                                                                                                                              IN STAFF ATTORNEY
BRIAN HOYLE
GREG NEELEY
                                                                                                                12th COURTMOF ARGARET HUSSEY
                                                                                                                                  APPEALS
                                                                                                                     TYLER, TEXAS
                                                                                                                3/24/2015 8:45:30 AM
                                                                                                                     CATHY S. LUSK
         March 23, 2015                                                                                                  Clerk



         Ms. Reba Squyres
         District Clerk
         Angelina County
         P. O. Box 908
         Lufkin, TX 75902-0908
         * DELIVERED VIA E-MAIL *

         RE:         Case Number:                            12-14-00010-CV
                     Trial Court Case Number:                CV-00396-11-03

         Style: Mary Hall
                v.
                Ralph & Kacoo's of Lufkin, Texas d/b/a Great Texas Foods Corp., d/b/a Brazos
                Cattle Co.

         Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
         Mandate issued in the above cause. When the District or County Clerk has executed the
         Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
         information below and to return the attached copy to this office.

         Very truly yours,

         CATHY S. LUSK, CLERK


         By:_____________________________
            Katrina McClenny, Chief Deputy Clerk
         C
         C Mr. Edward L. Merritt (DELIVERED VIA E-MAIL)
         : Mr. Scott C. Skelton (DELIVERED VIA E-MAIL)

         Mandate executed on 24th day of MARCH, 2015.

         Brief explanation of action taken: FILE STAMPED AND ENTERED



                       1517 WEST FRONT STREET  SUITE 354  TYLER, TX 75702  TEL: 903-593-8471  FAX: 903-593-2193
Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                            Zandt and Wood Counties
                                                           www.12thcoa.courts.state.tx.us
ROBIN J CRAIN, DEPUTY District Clerk




                    1517 WEST FRONT STREET  SUITE 354  TYLER, TX 75702  TEL: 903-593-8471  FAX: 903-593-2193
       Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith,
                                                Trinity, Upshur, Van Zandt and Wood Counties
                                                       www.12thcoa.courts.state.tx.us